


Exhibit 10.9




SEVENTH AMENDMENT TO
PURCHASE AND SALE AGREEMENT


This Seventh Amendment to the Purchase and Sale Agreement (the “Seventh
Amendment”) is made and entered into effective the 17th day of October, 2014, by
and between FUND XIII AND FUND XIV ASSOCIATES, a Georgia joint venture
partnership (“Seller”) and OWENS REALTY CAPITAL, LLC, a Florida limited
liability company (“Purchaser”).


W I T N E S S E T H:


WHEREAS, the Seller and Purchaser have entered into that certain Purchase and
Sale Agreement dated July 11, 2014, as amended by a First Amendment to Purchase
and Sale Agreement dated as of July 23, 2014, as further amended by a Second
Amendment to Purchase and Sale Agreement dated as of August 20, 2014, as further
amended by a Third Amendment to Purchase and Sale Agreement dated as of
September 5, 2014, as further amended by a Fourth Amendment to Purchase and Sale
Agreement dated as of September 26, 2014, as further amended by a Fifth
Amendment to Purchase and Sale Agreement dated as of October 2, 2014, and as
further amended by a Sixth Amendment to Purchase and Sale Agreement dated as of
October 9, 2014 as it may now or hereafter be properly amended (the
“Agreement”); and


WHEREAS, the parties hereto desire to further amend the Agreement as hereinafter
set forth.


NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual
covenants and agreements set forth herein, and other good and valuable
consideration, all of which each party respectively agrees constitutes
sufficient consideration received at or before the execution hereof, the parties
hereto do hereby agree as follows:


1.Ratification of the Purchase Agreement. Except as specifically amended hereby,
the Agreement shall continue in full force and effect according to its terms.
The parties hereto, by their execution hereof, do hereby ratify, affirm and
agree to continue to be bound by the Agreement, as amended, nothing herein being
deemed a waiver of strict compliance with the terms thereof. In the event of a
conflict between the terms of the Agreement and the terms of this Seventh
Amendment, the terms of this Seventh Amendment shall control.


2.Definitions. Article I of the Agreement is hereby amended by deleting the
definitions of, “Additional Earnest Money and "Closing Date" in their entirety
and replacing them with the following new definitions:


"Additional Earnest Money" shall mean the sum of Fifty Thousand and No/100
Dollars ($50,000.00) paid by Purchaser pursuant to Section 2.3 hereof."


"Closing Date" shall mean on or before December 19, 2014 as further described in
Section 2.6 hereof."


3.Additional Earnest Money. Section 2.3(b) of the Agreement is hereby deleted in
its entirety and replaced with the following new Section 2.3(b):


"(b)    The parties hereto mutually acknowledge and agree that Purchaser has
previously deposited the Additional Earnest Money in the amount of Fifty
Thousand and No/100 Dollars ($50,000.00 U.S.) with Escrow Agent and that
notwithstanding anything contained in this Agreement to the contrary, the
Additional Earnest Money Deposit shall be considered non-refundable except in
the event of default by Seller, but shall be applicable to the Purchase Price at
Closing."


4.Purchase Price. Section 2.4 is hereby amended to reduce the Purchase Price by
$250,000. As a result, the Purchase Price to be paid by Purchaser to Seller for
the Property is reduced to Fourteen Million Seventy Thousand Dollars and No/100
Dollars ($14,070,000.00).


5.Financing Contingency. Section 6.1 paragraph (d) of the Agreement is hereby
amended by deleting the definition of, "Financing Contingency Date" in its
entirety and replacing it with the following new definition:


"Financing Contingency Date" shall mean on or before December 17, 2014 as
further described in Section 6.1 hereof.






--------------------------------------------------------------------------------




6.Counterpart Execution. This Seventh Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one instrument. Further, a facsimile signature of either party on any
counterpart may be relied upon as an original signature.




IN WITNESS WHEREOF, the parties hereto have duly signed, sealed and delivered
this Amendment effective on the day and year first above written.


SELLER:
FUND XIII and FUND XIV ASSOCIATES,
a Georgia joint venture partnership


By:
Wells Real Estate Fund XIII, L.P., a Georgia limited partnership, Venturer



By:
Wells Capital, Inc., a Georgia corporation, its general partner



By: /s/ F. Parker Hudson            
Name: F. Parker Hudson
Title: Assistant Vice President


(CORPORATE SEAL)


By:    Wells Real Estate Fund XIV, L.P.,
a Georgia limited partnership, Venturer


By:
Wells Capital, Inc., a Georgia corporation, its general partner



By: /s/ F. Parker Hudson            
Name: F. Parker Hudson
Title: Assistant Vice President


(CORPORATE SEAL)


PURCHASER:
OWENS REALTY CAPITAL, LLC, a Florida limited liability company
    


By: /s/ Scott P. Consoli                
Name: Scott P. Consoli
Title: Authorized Representative




